Plaintiff in error, Edmund Hardin, was tried and convicted in the district court of Love county for the crime of larceny of domestic animals, second offense, and in accordance with the verdict of the jury was sentenced to serve a term of ten years in the penitentiary. The judgment and sentence was rendered on July 3, 1937.
The information properly charged that Edmund Hardin, in Love county, on or about the 23d day of April, 1937, did then and there feloniously take, steal and carry away two milk cows, one the property of Mrs. Asa Walden, the other the property of Mr. C. N. Brown. And further *Page 322 
charged that said Edmund Hardin had previously been convicted:
"Mar. 10, 1927 — Carter County — for burglary — plea of guilty — 2 years.
"May 22, 1929 — Harmon County — Larceny of Automobile — plea of guilty — 5 yrs.
"Aug. 2, 1929 — Muskogee County — Larceny of Automobile — Plea of guilty — 10 years."
No brief has been filed, and no appearance for oral argument made, and we are not advised what plaintiff in error relies upon for a reversal.
Where the defendant appeals from a judgment of conviction, and no brief in support of the petition in error is filed, and no appearance for oral argument made, this court will examine the record for jurisdictional errors, and will read the evidence to ascertain if it reasonably supports the verdict, and, if no fundamental error is apparent, the judgment of conviction will be affirmed.
We have examined the information, the instructions of the court, to which no objection was made or exception taken, and have discovered no error which will warrant a reversal of the judgment. We find the evidence amply supports the verdict.
Upon the record before us our conclusion is that the appeal is without merit. The judgment of the district court of Love county is accordingly affirmed.
DAVENPORT, P. J., and BAREFOOT, J., concur.